Resumption of the session
I declare resumed the session of the European Parliament adjourned on 2 May 1998.
Ladies and gentlemen, you are all aware that Italy is currently undergoing a time of great suffering and sorrow because of the tragic mudslides and floods which have affected various localities in the region of Campania, particularly Sarno, Bracigliano, Quindici and Siano. So far, there are known to have been 135 victims, and the number of people missing may be even higher. Ninety-five people have been injured, and more than a thousand have lost their homes and possessions.
I think that at times like this it is important for the whole European Union to show solidarity with the victims and their families. If you agree, I will convey our institution's condolences and sympathy to the Italian authorities.
Mr President, the Commission shares these sentiments regarding such a serious and immense tragedy and, for its part, is considering the possibility of some form of concrete intervention to show this solidarity.
Mr President, I would like to inform this House that today at 13.00 hours GMT India made an underground thermonuclear test similar to the one that she conducted in 1974. I would ask this House to condemn these nuclear tests outright and condemn India for not being part of the Nuclear Non-Proliferation Treaty. I would also ask this House to criticize the acknowledged five nuclear powers for setting a bad example and in particular for the nuclear test in Mururoa some time ago. We in the European Union have set India a bad example and I would also like this House to condemn the transfer of civil nuclear technology to third countries.
Mr President, a very quick point of order to express the wish that the Commission may rapidly set aside an adequate sum to deal with the serious disaster which hit Campania and the Sarno valley.
Mr President, I had already asked to speak, but you were sensitive enough to open this sitting by immediately remembering the victims in the Sarno valley. I would like to thank you and Professor Monti for this solidarity. Parliament must urge the European Council and the Commission to intervene effectively, so that these tortured people - whom I have visited and seen for myself the conditions in which they are living - can know that Europe is not far away.
Mr President, I would like to thank you for the sensitivity you have shown, by dedicating the opening of this sitting to the tragedy which took place in Campania. I hope very much that the warmth of feeling and sensitivity shown by my colleagues who applauded your initiative and the sensitivity shown by Commissioner Monti, who made some promises, will truly allow Italy to feel that Europe is close at hand at these tragic times.
Mr President, I would like to know if there is anything you can do to find out why Air France has cancelled its regular and special flights to Strasbourg.
Yesterday it took me 14 hours to get here. When I finally arrived in Strasbourg - which is an enchanting city and the headquarters of this Parliament - I was so tired I felt like I had travelled to India. I would therefore be very grateful, Mr President, if you could do something to find out why the Air France flights have been cancelled.
Secondly, since you opened this sitting with sympathy for the catastrophe in Italy, I would be grateful if you could also mention another enormous catastrophe - not in terms of human life, but in terms of people's livelihoods, and the unique European habitat of the Doñana national park. I would be grateful if you could express our solidarity to the relevant authorities. Thank you very much.
Thank you very much, Mrs Díez de Rivera Icaza. I shall do so.
Mr President, during the sitting of 29 April, the European Parliament honoured the memory of a great Greek statesman and a great European. Konstantinos Karamanlis was a national leader who had the approval of all parties, transcended party politics and had the good fortune of being alive to see the recognition of his work by political friends and foe alike. He acquitted himself with prudence, moderation and insight. He turned the visions of a nation into reality and consistently and responsibly carved out the most advantageous national policy and laid the foundations for the growth of prosperity in the region. But Konstantinos Karamanlis was also a great European, not only because he was a unique and wonderful leader who, literally by himself, placed Greece among the ranks of the European Communities, but also because he always had a clear and definite idea of the European ideal. He believed that only a united Europe could achieve great things and safeguard democracy, prosperity and peace for its peoples.
Tomorrow morning at 8.00 a.m. in the Palais, the Greek Members of the European Parliament will hold a short memorial service to honour Konstantinos Karamanlis and all those colleagues who would like to take part will be welcome.
Mr President, this Parliament, which has so often demonstrated its desire to defend human rights, must not ignore the fact that last week the terrorist organization ETA once again attacked a politician, a defender of liberty, in Spain. He was Tomás Caballero, a member of the Navarre People's Union and that political party's spokesman on Pamplona city council. ETA also murdered a sub-lieutenant in the civil guard, Alfonso Parada.
Mr President, today ETA still represents the most flagrant violation of human rights within the territory of the European Union.
This Parliament cannot ignore these crimes, and we should condemn these attacks. I beg you, Mr President, to convey this condemnation to the Spanish authorities and the victims.
Mr President, on behalf of the Spanish Socialists, I want to express my condolences to Mr Pomés Ruiz for the murder of a fellow politician, and join in with the condemnation of this vile attack and the murder of the civil guard, Mr Parada.
Mr President, ladies and gentlemen, our painful denunciation of the assassinations of two more European citizens is not just a ritual. In the face of the murderer's fascist irrationality, we are affirming once again the principles which form the basis for the construction of the European Union: democratic coexistence, respect for minorities, and the recognition of the wishes of the majority.
By saying "no' to attempts to establish violence as a way of imposing the will of visionaries, we are restating our decision to defend democracy, using democratic methods and means. This is not to be seen as weakness but rather as an expression of our profound conviction that although irrational, fascist violence can kill democrats, it can never assassinate democracy.
The pain we feel for the victims and our sympathy with the people closest to them commit us to the cause they stood for and for which they were murdered. So, in saying "no' to any form of fascism - though it may be disguised as nationalism - it is worth remembering that while cowards might murder European democrats, they cannot weaken our conviction nor breach our solidarity.
Mr President, while endorsing what my colleague Mrs Ahern has said about the Indian nuclear tests, I wish to draw to the attention of the House that this week in the UK it is Christian Aid week. I would hope that we could send a very clear message from this Parliament to the G8 meeting in Birmingham that we are all in favour of them urgently addressing the issue of world debt. This is killing so many millions of people, especially young children, and I do not think that we would wish to neglect sending a very clear message that they must now at last resolve the issue of world debt and the way it is affecting young children in particular in the Third World.
Mr President, I am attending the European Parliament for the first time, and I am also a regional councillor for Campania, therefore I must mention your consideration for the people of our region who were affected in recent days by the mud slide, a tragedy which has destroyed whole communities, and caused victims, while there are still many people missing in the rubble.
I should also like to emphasize that our region is living through, and now paying the price of, an insane policy over recent decades and that an intervention plan is therefore necessary, which the region is preparing through a plan for the monitoring, identification and prevention of natural disasters.
All of this also requires the effort and solidarity of the European Union however, and I therefore thank you and all my colleagues who have asked the European Commission to intervene as quickly as possible to give a tangible sign of European solidarity towards our region.
Mr President, going back to what my colleagues Mr Pomés Ruiz, Mr Medina Ortega and Mr Gutiérrez Díaz said, I also want to express my condemnation of the outrages in the Basque Country and Navarre last week, and our condolences to the victims and their families.
Thank you very much, Mr Vallvé.
Request for the waiver of Mr Ribeiro Campos' immunity
The next item is the report (A4-0155/98) by Mrs Palacio Vallelersundi, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the request for waiver of the parliamentary immunity of Mr António Carlos Ribeiro Campos.
Mr President, it is my honour to present, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, this report on the Portuguese authorities' request for the waiver of the parliamentary immunity of our colleague in this House, Mr Ribeiro Campos.
The conclusion reached by the Committee on the Rules of Procedure, by seven votes in favour to two against, is that there are NO grounds for a decision from this Parliament in relation to the Portuguese authorities' request, because the dossier they sent does not provide sufficient reason. I will return to this later.
Secondly and in parallel, the Committee on the Rules of Procedure has declared itself in favour of Parliament's report making it clear that there would be NO obstacle placed in the way of Mr Ribeiro Campos appearing in court - although this would have to be in the capacity of a witness, without the slightest compromise to his rights - especially those rights he enjoys as a Member of this Parliament - and, of course, without any coercion.
So the measure adopted by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities is in two parts: NO reason for a decision and NO objection on Parliament's part to Mr Ribeiro Campos appearing and being heard in these proceedings.
Mr President, this is actually an old problem, which we have been dealing with in this Parliament since at least 1976, ever since the election of MEPs by direct universal suffrage made people realize that there was a need for a single MEP's statute. This is a very clear demonstration of the problems caused by not having a single MEP's statute. Because in order to examine this question, we have to refer to Article 10 of the 1965 Protocol on the Privileges and Immunities of the European Communities, the 1976 Act concerning the Election of Representatives of the European Parliament, and the Constitution or legislation of each Member State. The situations in the Member States are very diverse: no parliamentary immunity in the UK, and others with a totally different type of parliamentary immunity. That creates unnecessary differences. This Parliament increasingly represents the citizens of Europe. So there should be mechanisms to protect its Members - because parliamentary immunity is nothing more than protection for the work they do in this Parliament. And that protection should be provided with full respect for the principle of equality between Members.
In that sense, Mr President, I should like to go back to the second part of the decision adopted by a wide majority in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. Notwithstanding the disparity caused by referring to the legislations of the various Member States, as Community legislation obliges us to do, that committee has been trying for a long time to establish a jurisprudence - a line of conduct to constitute a common practice. And the basis of that line of conduct should be an absence of artificial differences between an MEP and a normal citizen. An MEP is a normal citizen in the eyes of the law, but he or she is also a representative of the people and, as such, should be protected against legal proceedings which might compromise, not themselves, but what they represent - compromising the citizens of Europe, in fact.
That, Mr President, is the reason for the clarification in the second part of the decision adopted by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. What that committee wants to convey to the Portuguese authorities is that it places no obstacle, but upholds the guarantees to which any Member of this Parliament is entitled, by the very fact of being so. Therefore, the committee clearly states that at the moment there are no grounds for a waiver of immunity, and requests that we should be sent more information once the proceedings have reached a more advanced stage. Meanwhile, there is no objection to Mr Ribeiro Campos being heard under these conditions.
Mr President, let me begin by thanking Palacio Vallelersundi for an absolutely excellent report, the conclusions of which I entirely agree with. Let me say also that the matter of principle which we discussed in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities concerns where in the judicial process parliamentary immunity shall start to apply. It thus turns on a judicial process which can be said to extend from an inquiry via preliminary investigation to prosecution, judgement and sentencing. The question is therefore where in this process parliamentary immunity shall start to apply.
As we know, there are instances of parliamentary immunity which cover solely the actual penalty; one can be prosecuted and judged, therefore, but not punished. However, immunity of this kind does not apply to Members of the European Parliament. We end instead before the point of prosecution. The principal question is then whether a preliminary investigation, as is involved in this case, shall also be covered by our immunity or not. We have of course decided that it is not covered by our immunity. The Portuguese authorities may accordingly initiate preliminary investigations in this case, but if they reach the point of prosecution, in the case of Mr Campos, they must come back with a request for the lifting of immunity.
There are two reasons why we do not consider that a preliminary investigation should be included in the requirements for immunity: In the first place, it can be said that a preliminary investigation is needed to clarify the exact nature of any offences which the person is said to have perpetrated; a preliminary investigation can thus clarify the situation for us here in the Parliament.
The second reason is precisely that mentioned by Palacio Vallelersundi, namely that we would like to minimize this right to immunity as much as possible and ensure that it will not imply any privilege for Members of this Parliament. It shall instead be just what it is intended to be, namely a safeguard for our freedom of expression. With that I would like to call for this report to be approved.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Request for the waiver of Mr Rosado Fernandes' immunity
The next item is the report (A4-0154/98) by Mr Wijsenbeek, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the request for waiver of the parliamentary immunity of Mr Raúl Miguel Rosado Fernandes.
Mr President, although the facts, it is true, are different from those in Mrs Palacio's earlier report on Mr Campos, this request is in fact concerned with the same thing.
The Portuguese Public Prosecution Service wishes to start enquiries into the charges which, although not otherwise relevant here, are concerned in both cases with charges of misuse of European Union agriculture funds. We, in Parliament, have gradually built up a law of precedent and in this case, indeed in both cases, we could say that it is a matter of fumus persecutionis . Nevertheless, we do not want to do that, precisely because in recent years we have taken the line that we ought not to give the press and public any reason at all to think that we would wish to protect our Members, and that they can do or say virtually anything without sanctions by availing themselves of parliamentary immunity.
Parliamentary immunity is intended, and must be used and continue to be used, so that the institution as such can safeguard itself from the obstruction of our duties as a co-legislator in the meantime. This means that Members as individuals cannot claim protection against criminal investigation. This brings us right to the heart of the problem that lies before us today in Mrs Palacio's and my reports.
Article 10 of the Protocol says that Members enjoy 'in the territory of their own State, the immunities accorded to members of their parliament' . Members of Parliament in Portugal cannot be cross-examined, not even as witnesses - Mr President, I must just explain this - without their immunity being formally waived, whereas we assume that no waiver of immunity is needed for our Members to be cross-examined.
Once again we are having to pay for the lack of a detailed statute of our own and equal immunity for all our Members regardless of their nationality. It is high time that the Bureau came up with the necessary proposals for this, which have been held up as false hopes for so long, otherwise, yet again, nothing will come of it before the next session.
My committee has tried time and time again to come to an informal agreement with the Portuguese authorities, because this is certainly not the first time that the Member State of Portugal has asked us to waive immunity, in particular with regard to Mr Campos. We invariably reply that the authorities can proceed with their cross-examination and enquiries as long as Parliament as an institution, or in this case the Members concerned, are able to carry out their duties freely and without disruption. After all, the question of waiver of immunity cannot arise for us yet, because no charges, criminal or otherwise, have yet been brought.
A delegation from our committee will soon be making a working visit to Portugal to raise this issue once again, when it will be done directly and not only through an exchange of correspondence with colleagues from the Portuguese Parliament and the relevant authorities at the Ministry of Justice.
Meanwhile, we stick to our proposal not to respond positively or negatively to this request. We ask the Public Prosecution Service to conduct the necessary enquiries, including cross-examining the Members, but to keep us informed and not to take any measures against the Members in question which could prevent them from carrying out their duties in our institution before we have been given an opportunity to express our view.
Mrs Palacio and I ask the House to support this recommendation.
Mr President, I would like to say again that I have no objections whatsoever to the report which Mr Wijsenbeek has drawn up. As he himself says, the question of principle of course is actually the same as in the previous business, that is whether a prosecutor shall have the right to initiate a preliminary investigation, or whether this requires us to lift Members' immunity. In this case the same resolution applies as in the Campos case.
However, there is a certain difference between these two cases which may merit attention. I believe that we are almost completely in agreement in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities as regards what parliamentary immunity shall actually cover, to be precise, freedom of expression for we Members; it must not therefore be able to be restricted in any way. In principle, this means that we shall not be able to be prosecuted for anything which is said from the rostrums in this House.
We are likewise completely in agreement that when it is a question of "ordinary' violations, that is to say criminal offences, then we Members of Parliament shall quite simply be able to be prosecuted and our immunity lifted.
However, I should like to point out that there is a grey area between these two extremes. It is thus conceivable for a Member to make a speech in Parliament which he cannot be prosecuted for. If the Member then returns to his native country and makes exactly the same speech, with a political content, shall he then be able to be prosecuted for this? Are we thus to lift his immunity for this? This is roughly what applies in the Campos case, but does not apply in this other case, which concerns a possible offence entirely unrelated to work as a Member of the European Parliament.
With these detailed observations I wish to congratulate the rapporteur once again on a quite excellent report.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Legal protection of biotechnological inventions
The next item is the recommendation for second reading (A4-0170/98), on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position established by the Council (C4-0132/98-95/0350(COD)) with a view to the adoption of a European Parliament and Council Directive on the legal protection of biotechnological inventions (Rapporteur: Mr Rothley).
Mr President, ladies and gentlemen, I recommend that the European Parliament should not adopt any amendments to the common position. I have been rapporteur for ten years. If this directive is adopted, I shall have everything that I want. The time is ripe for a decision. We need clear rules: what needs to be protected in the field of biotechnology, and what does not?
Basically, the common position of the Council includes the proposals that Parliament accepted by a large majority at first reading. We need a decision by the European legislature. This field is not regulated either by national patent legislation or by the European Patent Convention. That is why it is our own task to ensure that there is legal certainty in the European Union, and it is our duty to avoid legal fragmentation.
The following points have played a role in the discussion: the Convention on Biodiversity, the so-called Rio Convention. Incidentally, the Convention gives explicit recognition to patents and other forms of protection of intellectual property. I want both the European Union and the European Parliament to adhere strictly to the Rio Convention, and want us to do all that we can to ensure that what was intended under this Convention actually becomes a reality.
Next year we shall review the TRIPs Agreement. If it should become clear that it is really necessary to revise the TRIPs Agreement, I shall certainly be one of those calling for it to be revised and for the directive to be changed. But we do not know that yet.
I have already said that regulation is also being extended to what does not need to be protected. The discussion about the human body that has lasted for years has found expression in formulations which the Council has accepted word for word.
As far as cloning is concerned, the Council has adopted a stricter formulation than the European Parliament. In the case of the gene sequence, which was very controversial in the first proposal, we now have a clear ruling. In relation to animals, the Council has deleted the following words, "suffering of animals' and "physical impairment' . I would point out that in the directive on animal experiments, reference is made only to "suffering' . I cannot believe that because of these words, which have no independent significance, we would give serious thought to actually starting a conciliation procedure.
In relation to the use of embryos, the Council has set some limitations: they are not to be used for industrial or commercial purposes. But I would only ask you to remember that this was done with the United Kingdom in mind. We cannot as European legislators decree that something which does not contravene the underlying legal principles of all Member States is a contravention of public order, and we cannot brand something that we do not jointly regard as abhorrent as a contravention of common decency. That is not acceptable! It is only exemplary in any case, that is to say, other ways of using embryos may be investigated with the proviso that they do not contravene public order and common decency for other reasons.
What are we dealing with here? We have to rise to the challenges of the 21st century. We in the European Union have been left behind, in computer technology, entertainment electronics, laser technology, solar technology, information technology, and so on. How can we expect to win the battle for the future? How can we expect to create jobs? Not by giving each other hair cuts, I imagine! This is not just a directive for European industry. No, this is also a directive for research institutes, attached to the State, to universities or to private companies, which are funded by licence fees for the patented results of their research. Do we want to chop off the legs of this research? Do we really want to destroy the financial basis of this research?
Research means investment. Investment means jobs. And if you reject this directive - with respect, Mr Graefe zu Baringdorf - then please do not sign any more resolutions against unemployment. The European Parliament can consolidate its role as colegislator of the European Union with this directive. The time is ripe for a decision. We shall take this decision tomorrow.
(Applause)
Mr President, in Europe a directive is required which harmonizes the procedures for patenting biotechnological inventions. The question has been open for more than ten years. Finally it can be closed, by approving the balanced and efficient text of the common position established by the Council without further amendment. I agree with the report drawn up by Mr Rothley.
There is an urgent need for order and clarity in a situation which is chaotic and confused, to avoid disagreements in interpretation and age-old disputes which continue to penalize Europe, leaving the way clear for the large American and Japanese multinationals. This directive is the result of the urgent need to define European rules, given the framework of standards which is becoming more precise and detailed at international level: the Council of Europe's Convention on Biomedicine and Human Rights and the Rio Convention on Biodiversity, which is now subject to verification in Bratislava.
Anyone who has not accepted from today the establishment of the directive in discussion considers that the patent, in the context of a global economy which does not allow marginal or exceptional solutions, is fundamental to guarantee research, allow control, circulate results, and encourage the consequent widespread economic development.
As for biotechnology, it is a retrograde step, in my view, to state an ideological and prejudicial "no' , although I respect that. In my view, it is necessary to govern it, direct it, deal with the specific and restricted sphere of patenting methods, fixing precise and insurmountable ethical limits; this is the specific European dimension, on the basis of the proposals which our Parliament put forward at first reading.
I do not recall the features of the text which are stated here. Much inaccurate criticism was expressed on the agreement reached; it should be confirmed that it is not true that techniques of genome line genetic engineering can be patented; it is not true that blocking patents can be created, because the patent confers rights on the process which refer to a drug restricted only to the function shown. I cannot underestimate the possible imbalances damaging agriculture and favouring industry and the risks of aggressive exploitation in the South of the world. Europe must be in the forefront in fighting for effective cooperation and choices which are consistent with the protection of biodiversity, respecting nature and the rights of people, but it must do it with courageous policies, it is not with the ability to give patents and with this directive that one can have an instrument for this purpose.
For this directive we must think positively however, when looking at the future of biotechnology. To those who call to mind suggestive and frightening images of pig men or new Frankensteins, as Dario Fo stated recently, I recall other monsters, real and not imaginary: serious illnesses which are not yet beaten, scourges such as cancer and AIDS. This directive can help us to conquer them, giving certainties in terms of regulations to research and industry.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank the rapporteur for his patience, his commitment and his incredible staying power during this ten year legislative procedure. I would like with wholehearted conviction to support his recommendation that we accept the common position unchanged.
I, too, recognize explicitly that the common position which is now before us represents an improvement over the first text. It presents many things in a way which is textually clearer and more easily understood. Nonetheless, I cannot refrain from pointing out that in the case of the second draft, which is now before us in the shape of the common position, we are not dealing with any basic change to the result that we achieved in the Conciliation Committee. At that time, the Group of the European People's Party voted by an overwhelming majority for the compromise reached in the Conciliation Committee, and it is fully behind it. I would like to point this out in order to counteract the impression that a genuinely acceptable text has become available only in the context of the second legislative procedure.
Nonetheless, as I have already said, the present text is more clearly drafted and for that reason it is to be welcomed. Any problems in relation to the acceptability of this directive are based on a fundamental misunderstanding. It is assumed, for example, that all concerns in the area of ethics also need to be regulated in the context of the patent directive. That is to miss a number of points.
On the one hand, patenting an invention does not in any sense mean that the patent holder is also allowed to deploy it or even to make use of it on an industrial scale. National laws alone determine this. In the field of biotechnology, these are, in Germany for example, in the first case the Gene Technology Act, the Embryo Protection Act, and law on medicine. If standardization is desired in this field, we shall need a European Gene Technology Act and a European Embryo Protection Act, but you cannot make a start on this in the context of the bio-patents directive.
In addition, and contrary to the first impression, the rejection of a patent application, in other words the refusal of patent protection, does not mean that all exploitation of the invention is excluded. It simply means that it is then freely available for anyone to use, provided that its use is permissible under general national laws.
It is important to point this out in order to gain an understanding of the directive, be it in its first or second draft, and in order to classify it correctly in terms of its legal character. Only if we bear these aspects in mind will we be in a position to take an objective view in the context of this legislative procedure. Patent law is not an instrument for postulating a European legal and moral order. In this respect, I give my unreserved agreement to the substantive explanations of the rapporteur. We need this directive, and if we adopt it tomorrow, as I hope we do, by agreeing to the common position, we shall achieve a strengthening of Europe's attraction as a location for biotechnology, and as a result we shall be able to hold our ground far better in terms of the law of competition.
Mr President, ladies and gentlemen, the common position which has been submitted today is much clearer and more precise in legal terms than the initial draft, and, thanks to the rapporteur's remarkable and persistent efforts, it is also more ethically acceptable. This common position ensures that a clear distinction is made between the gene as a medium for hereditary matter, and as a life giver, and the gene as a simple element in cellular machinery which is a medium for biotechnological inventions and a hope giver.
By clearly distinguishing between a discovery and an invention, and with reference to Articles 3 and 4, the common position avoids the appropriation of life, the human body and its elements in their natural state. In recital 28, a gene patented as part of an innovative procedure remains free for research and any later application insofar as it is not included in the initial patent. This therefore is a directive which aims to guarantee the intellectual property rights of the inventor on the basis of the usual three criteria - innovation, inventiveness, industrial application - but gives it the framework of specific ethical rules.
It excludes from patentability the human body in all its stages of development, procedures which use germinal cells, embryos and clones created for the purpose of reproducing human beings. Ethical guarantees are given by an independent European Group on Ethics which has just been revived by President Santer, and which will work closely with the European Parliament from now on, and especially with STOA, its parliamentary assessment office. We can be sure that biodiversity will be sustained, animal suffering will be taken into account and public order and morals will be referred to. So two special dispensations are intended to guarantee the "farmers' privilege' to make private use both of the products of his harvest and of the products from the cattle on his farm.
In the final analysis, the common position takes into account two main concerns: respect for ethical rules, based on the fundamental principles of respect for life and the rights of the human being, and the protection of intellectual rights, a protection which should never be confused with the subsequent obtaining of a licence. In this light, the common position meets two important objectives. Firstly, an economic objective, which will enable the internal market for biotechnological inventions to be developed, therefore attracting back investment which had left the European Union, for this is something which today leaves us at a disadvantage in the face of competition from the United States, Japan and China. The return of this kind of economic dynamism will mean that new jobs will be created in innovative and rapidly growing enterprises. Secondly, the common position meets a humanitarian and public health objective. Here I refer to fighting famine in the world by using plants which are resistant to drought or to insects which devastate crops, and fighting serious endemic illnesses by using new vaccines, such as the ones currently used for hepatitis, and doubtless soon for AIDS and for certain parasitic diseases, which are the real scourges of humanity. We must ensure proper diagnosis of and treatment for genetic diseases, especially rare ones known as orphan diseases. In other words we need to live up to the expectations of millions of patients and their families who are placing their hopes on the progress of genetics and biotechnological inventions.
In these circumstances I support the adoption of the directive. In the current state of affairs I consider it a matter of urgency to do so, in order to bring back the necessary capital for developing and producing agricultural food products in a context of product safety and consumer information, but also to bring back the diagnostic tests, vaccines, and medication which are essential in order to fight the new genetic and infectious diseases which plague mankind.
Mr President, at last after years the rules defining the conditions and limits on research into the living will be finalized. Congratulations and thanks go to Mr Rothley, who led the debates with great skill. I am delighted to say that Parliament has modified the draft directive considerably and has been supported in this by the Council of Ministers. We now have a text which is balanced between the desire to allow scientific progress through research on the living, and the concern to protect human dignity and the integrity of human beings. From now on, any invention relating to a biological substance or a breeding process can be the subject of a patent. Therefore, a partial gene sequence can be patented if the invention states a definite industrial application. However, as Mr Pompidou said, the directive also sets limits on research and on patents. Article 6 states that the following cannot be patented: procedures for cloning human beings, procedures which modify the genome line genetic identity of the human being, the use of embryos for industrial or commercial purposes, and of course the human body. Therefore it is clear that any objections relating to the risk of genetic manipulation are not well founded, inasmuch as the directive provides for the creation of a European ethics group, as Mr Pompidou also told us, without detracting from the positions of the ethics committees in each country. This provides an answer to the deceptive campaigns being led in some countries, such as my own, Belgium, where people are being made to believe that cloning, the manipulation of genome line cells or other experiments are permitted even though this is not the case. By reading the directive it is clear that there is no truth in this.
Ladies and gentlemen, looking exclusively at health issues, thanks to this directive it will be possible to carry out research which attempts to abolish genetic diseases, under good conditions. If there are those who would like to block this research for purely ideological reasons, I would suggest that they meet some of the patients suffering from genetic diseases like Huntingdon's disease and tell them face to face that it will not be possible to cure them because Parliament has decided not to do so. Furthermore, the expenses involved in discovering new medication are huge. Patents are one way of covering the cost and European industry cannot afford to remain outside this market in biological products otherwise, by the year 2000, we will have to treat people with medication from the United States and Japan. Ladies and gentlemen, it would be unthinkable to abandon the future of Europeans' health to others.
To conclude, I would say to all those who remember what was happening fifty years ago that history has shown that it was not delinquent doctors or scientists who created totalitarian regimes, but quite the reverse. Every democratic state must ensure that they do not prohibit, but rather lay down a framework for scientific activity to avoid any deviant behaviour. This is exactly what the directive does with its well-balanced text and we support it wholeheartedly.
Mr President, we will vote against both the common position and the Rothley report since it approaches this issue, which is of vital importance for the present and future of mankind alike, with technocratic and financial regulations. Nor does it provide for and establish rules and strict, pre-emptive, repressive, continuous and effective controls to prevent the risk of causing an affront to mankind and nature and the overturning of social life and of human growth and development. On the contrary, we believe that, whether the report or the common position wishes it or not, these regulations make it easier for oligopolies and monopolies to lay their hands on these biotechnological discoveries and inventions and to apply them on behalf - always - of their own unregulated and inhuman profit. For this reason I said that we would vote against the report and the common position and we request that they receive a radical overhaul in a direction and with a content which correspond to the true mission of science, which is at the behest of mankind. Finally science, with its discoveries, must enable mankind to make its life better and more secure and not to make it worse and to place it in danger of being destroyed by a holocaust.
Madam President, the Green Group's opposition to this directive is well known, and our motives are also well known and clear.
The directive proposes to patent living organisms, their genes and parts of their body, including those of mankind. This is an absurdity clear to each and every citizen: a living organism is not an object, a thing, an invention, even if some of its genes are modified, using biological systems which exist in nature. At most these genes are discovered, but the discoveries cannot be patented.
We are not prejudicially against patenting techniques which allow modified organisms to be obtained or to isolate and replicate genes: but this does not authorize the patenting of organisms and genes.
Genes are information, information which is written with a molecular alphabet, and this information is the property of the person to whom it belongs; it can be stated at most that it is the collective property of humanity, but it cannot be for any industry to transform it into goods. To define this information as patentable - for example a human gene when it is isolated and reproduced outside the body - is like stating that the literary writings of Homer, Dante or Shakespeare - today the cultural property of humanity - can be patented if they are reproduced on another system which is the result of human technology, such as a compact disc for example. I think we all agree that it is the compact disc which can be patented, not the work of Dante or Shakespeare. And in the same way the technologies can be patented, not the genes and organisms. This logic may lead to very dangerous consequences: for example it questions the Convention on Biodiversity, and the sole objective is the companies' profits.
For this reason we think that it is not acceptable to patent living organisms, and to do so constitutes above all a dangerous block for scientific research, as stated by the National Institute of Health in the United States of America, which now refuses to patent genes.
In addition, gene therapy will only be available for the most common diseases, given that the companies will not be interested in developing therapy for rare diseases which cannot offer sufficient profits.
The European Parliament has already modified this directive, but the Council has rejected all the amendments which we have proposed, in particular for bio-piracy, concerning the "farmers' privilege' and the mistreatment of animals.
For all these reasons we the Greens state that this directive must be rejected, or at least the amendments which were approved by the Parliament must be reinstated.
Madam President, my group will be voting against this directive. I would like wholeheartedly to endorse what was said by the last two speakers - Mr Ephremidis and the speaker from the Greens - and re-echo all their points about the debasing of the currency of humanity.
It seems to me we are being asked to give carte blanche to multinationals' profit motive in the pharmaceutical sector. I do not think that sector needs a lot of sympathy from us. We are really being asked to be the handmaidens of patent law. Some of the claims that have been made have been quite false. We were told that the common position takes into account 66 crucial amendments that Parliament passed, but on examination you find that is not the case. And yet that has been put about, making people who object to this seem unreasonable. But in fact some have been changed, some have been deleted. I give an example of Amendment No 13 where the word 'rights' is omitted and only the word 'obligations' remains. I take issue with that.
There is also a contradiction in the way the supporters of this directive are putting it forward. They are able to say 'we are against patenting the human body' , but then they are making it legal to give a patent on an isolated gene on a gene sequence. There is a certain misleading aspect to much of this publicity. The claim is that legislation is needed to prevent a patchwork of national laws on intellectual property rights. It interferes with the single market. But surely ethical considerations are much more important than that. We cannot leave our humanity behind us just to talk about patent law.
I have a letter from Mr De Clercq, the Chairman of the Committee on Legal Affairs and Citizens' Rights, on which I sit, who argues that the present lack of protection is causing a brain drain of research towards the US and Japan. I say that is another question altogether. There are many false claims being put forward that multinationals will not advance this competitive market of drugs unless they get this particular protection. While I am sympathetic to patient groups, many of the patient groups have come to me and said they were misrepresented.
I really regard this as a very serious matter for Parliament! I appeal to your common humanity to deal with it correctly.
Madam President, unless the amendments are adopted, I, too, will be voting against this directive. The reasons for this are many and varied and time does not permit me to elaborate on many of them here, but two matters are of particular importance to me. On the one hand, I do not believe that the Council's common position actually safeguards research into rare diseases, and on the other hand, the common position makes it extremely difficult for us to meet our obligations to the poorest part of the world.
I still have a serious problem with the patenting of genes. A gene is a piece of information and it does not really make sense to say that you can take out a patent on a copy of a gene, that is, patent a piece of genetic information, because the difference is so slight, if there is indeed any difference at all. I can agree with the idea of taking out a patent on the information concerning a very specific application of the gene, but only for that particular application. That should be sufficient to secure potential earnings for the industry, and at the same time, it would also provide a greater incentive to carry out research into rare diseases.
My other concern is that the Council's common position undermines the ability of developing countries to protect the wealth of nature in their countries, and, not least, the moneymaking potential of this. It was established at the Convention on Biodiversity that ownership of genetic material is nationally determined. Ensuring that this principle is adhered to is a straightforward matter. All that is required is to abide by the laws of the country in question, or to obtain free consent from the person at the root of the invention. This is an effective way of safeguarding the interests of developing countries.
I simply cannot accept the argument that a requirement such as this could be contrary to the TRIPs agreement. In the forthcoming negotiations on this agreement, the European Union must work towards safeguarding the interests of developing countries, and this House must ensure that in these negotiations, the Commission has a clear position in favour of the Convention on Biodiversity and a fair distribution of income from the wealth of nature in the developing countries.
In conclusion, I would simply like to urge everyone to support these two important amendments, which safeguard our obligations to sick people and to developing countries.
Madam President, Commissioner, ladies and gentlemen, some here would like to get the directive on the legal protection of biotechnological inventions out of the way with all possible speed. That is not the task of the European Parliament. Our task is to ensure that at second reading we do not allow the Council to deprive us of what we agreed at first reading. Otherwise we shall be creating a dangerous precedent which will undermine the rights of Parliament. That is why there are some amendments to the common position which we simply must accept. I shall limit myself to two examples.
Firstly, even if we have decided that the building blocks of human life and parts of the entire animal and plant world may be patented as inventions, we should not be throwing the doors wide open to bio-piracy.
That is why at first reading we demanded at least evidence of the origin of biological material. This will prevent misuse, and if necessary will allow claims for damages. The Council deleted this. We must write evidence of origin back in.
Secondly: we must preserve the ethics committee in the form which we agreed. The new European Group on Ethics appointed by the Commission, whose tasks range from communications technology to bio- and gene technology, is not good enough.
How on earth can twelve scientists, even top-flight ones, seriously cover the whole field of modern technologies, alongside their main activity? In an area which is full of hopes and fears, our fellow citizens are expecting reliable guidance, not a token body. That is why the European Parliament must hold out for a separate committee on bio-ethics in the context of the patents directive.
Madam President, when we first voted in this Chamber on the common position discussed by the Council, I strongly supported the defence of the common position. I did it for a reason which seemed to me to be ethical: I simply told myself that the value of human life is the basis of each legal system and must be at the basis of all political programmes, in short that to encourage research, in particular medical and pharmacological research to fight terrible illnesses is a way of safeguarding and even promoting ethical principles.
But Parliament considered that other ethical requirements had not been sufficiently taken into consideration and the first common position of the Council was rejected. The work recommenced and the ethical requirements were considered in particular by Parliament, the Council and the Commission. At first reading Parliament voted a series of amendments which made the directive clear and respectful of ethical requirements, even in the new open areas.
The Commission stated that it recognized all these amendments voted by Parliament. The Council considered, however, that it should make some modifications. Now, I believe that the key point, about which everyone expresses his own opinion and I believe that this opinion is personal but shared by many colleagues, is that the litmus paper showing the openness of the modifications brought by the Council is the question of the human embryo and on this point the Council made modifications which make ambiguous a language which was previously clear. To make it comprehensible to all in a subject which is complex legally, I will note that Parliament stated, "the human embryo is never patentable, either as the product of a process or as an instrument of a process' .
The Council has introduced a language which, instead of interpretation, instead of transforming the European directive into internal State law, will allow the patenting of processes which use embryos and the embryos themselves. This is my opinion as a lawyer. At least an element of ambiguity was introduced. I believe that it is the duty of this Parliament to remove this ambiguity. I shall therefore vote for Amendment Nos 1, 14, 19 and 24 which aim to remove this ambiguity.
I know the fundamental discussion is not a legal one, nor an ethical one, but a practical one. This directive has been before the European Parliament for too many years, and is a fair directive which will be approved, without wasting any more time.
I agree that the directive as a whole is a good one, but I would like to correct this point. Why did the Council introduce some modifications which made clear language ambiguous? Or does it mean, as was stated in the Committee on Legal Affairs and Citizens' Rights and as will perhaps be stated in this Chamber, that these changes are only lexical and do not change the substance? I cannot imagine that an amendment which makes clear what now appears ambiguous to me, may produce delays and prevent the Council from accepting this amendment of Parliament. Or perhaps there will be a new battle on this point, but to use an Italian expression, it means that behind these expressions which are somewhat ambiguous "there is more to this than meets the eye' , that is, they want to leave their hands free for something which the Parliament does not want done.
For these reasons, while I still express agreement with the basic choice to encourage research to fight illnesses which are serious to human life, I hope that Amendment Nos 1, 14, 19 and 24 - which basically all have the same aim - will be approved. I trust that this will not delay the final approval of the directive.
Madam President, in my previous contribution to this debate, I acknowledged the importance of carefully managed genetic research and its role in meeting the challenge of world food production and maintaining the commercial viability of family farming. I am, however, very disappointed that previous Amendments Nos 95, 76 and 78 which were debated and agreed on by this Parliament have re-emerged in the context of the proposal before the House. I do not regard that as a very democratic system and it is certainly not a system which fully reflects the views of the Members who spoke here.
When this original directive was voted on by the European Parliament, a specific clause was inserted, known as Amendment No 95, which recognized the right of small farmers to freely re-use all patented seed and to save and further develop their own seed. Fundamental to farmers' practice of constant innovation is free access and exchange of seeds and genetic material. If Europe is to protect the future diversity of crops, it must ensure that farmers are guaranteed such free access and use. Farmer privilege must be protected in this regard so as to protect the social and economic unit of the family farm throughout Europe. Otherwise we may as well hand over the monopoly of food production to large multinational corporations, which would be a very anti-social development indeed.
My final point is that I do not support - and I made this point previously - genetic engineering as it applies to humans. Life is not a commodity that can be bought and sold. I welcome the fact that the revised directive excludes the following issues from patentability: processes of cloning human beings, processes for modifying the genome line genetic identity of human beings and use of human embryos for industrial and commercial purposes.
Madam President, Commissioner, as chairman of the Committee on Legal Affairs and Citizens' Rights, I take the view that the current draft directive on biotechnology is a textbook case of European legislation. Never has the European Parliament had so much influence on European regulations as on this matter. First the Commission, then the Council, have accepted just about all the amendments of the Committee on Legal Affairs and Citizen's Rights, its rapporteur and finally Parliament. The Committee on Legal Affairs and Citizens' Rights greatly appreciates this and throws in its lot with the common position of the European Council of Ministers.
I hope that this will also be the case in response to this debate and that, after ten years of debate, the way will at last be open for legal protection of biotechnological inventions at European level. Indeed, we cannot wait any longer for a European regulation on this, as a lack of protection for biotechnological inventions will result in a brain-drain to the United States and Japan. We risk losing an important market which is growing very rapidly completely. Jobs play a role in this too.
Industrial applications also continue to get behind, certainly in pharmaceuticals, which is the area where 96 % of biotechnological discoveries find an application. Of course, it is unworthy of man to allow animals to suffer needlessly. The common position provides a solution for this. But it is equally unworthy of man to allow children and the terminally ill to suffer when there is a solution to hand.
I consider, therefore, that the right balance has been found in the draft directive, the right balance between technological and ethical dimensions. We, as the European people's representation must not be frightened of biotechnology. On the contrary, we must show that we are equal to the challenge of biotechnology and that we dare to make a start on it through appropriate legislation.
Madam President, both the European Union and its Member States have signed the UN Convention on Biodiversity. What, then, have we pledged to respect?
It is already laid down in the preamble to the Convention that every state has the right to its own biological resources, including genetic resources. This is developed further in Articles 3 and 15. It is also made entirely clear in Article 15.5 that the utilization of genetic resources shall be preceded by obtaining the permission of the state of origin. This is not consistent with this common position which we are deciding on. It is crystal clear and unacceptable.
Today the majority of genetic resources are found in the developing countries, that is, in the poor world. A patent system which does not respect the Convention on Biodiversity risks developing into a system in which large transnational companies can take control of the genetic wealth of these countries which they must then buy back in various forms. I believe that this is wholly unacceptable.
These formulations can be improved if Amendment Nos 25 and 5 are adopted, but it is still not enough. Out of respect for the Convention on Biodiversity and for other ethical reasons, I feel that this proposal should be rejected.
Mr President, I hope that Members will not be deluded by the rapporteur's assertion that the common position respects this House. There are 68 changes in the common position text from that adopted by Parliament at first reading. This should demonstrate that this document does not accurately reflect the wishes of this House. After ten years and one previous rejection we still have not got it right.
I am not going to repeat all Green objections - you have heard them before. I am going to put on the record the views of some of those sections of civil society whose voices have not been heard in the preparation of this directive.
I have circulated to Members a list of those patients' organizations who oppose the patenting of human gene sequences. Here is the position of the Official Genetic Interest Group in the UK: ' If a patent is granted on a product or therapy or pharmaceutical product which incorporates or relies upon knowledge of a gene sequence, the patent protection should not cover the sequence itself. A different product or therapy incorporating or using knowledge of the same gene sequence should be covered by an entirely separate patent and there should be no derivative patenting.'
The Irish Inherited Disorders Organization has complained that it was misled and misinformed and its position misrepresented. It does not support the patenting of human gene sequences.
The German Society of Human Genetics, through its chair, states: ' We are opposed to the patenting of the human genome and the DNA sequences it contains. We support the position of the World Medical Association, the Committee of European Physicians, in opposing the patenting of human genes without any exception.'
The British Society for Human Genetics says: ' Article 5 appears both to permit and to exclude the patenting of human gene sequences.'
The confusion exists because this House adopted in July at first reading a conflicting proposal which both allowed and prohibited the patenting of the human genome. A sustained campaign by lobbyists financially supported by Smith-KlineBeecham misrepresented and misinformed MEPs about the patients' organizations.
Our Amendment No 22 tries to correct this directive's drafting. The European Ecumenical Commission for Church and Society says: ' We are still deeply dissatisfied with this directive. We strongly urge Parliament to reinstate the need for a separate ethics committee able to look at patent application and Amendment No 76 regarding material of foreign and human origin' .
Our Amendments Nos 4, 11 and 12 restate the ethics amendment in full. The Commission's own group of advisers on the ethical implications of biotechnology, Opinion No 8, paragraph 2: ' An invention based on the use of elements of human origin having been retrieved without respecting the principle of consent will not fulfil the ethical requirements. The common position does not guarantee this' .
I wish to say to my colleagues on the use of embryos: let us be clear, we cannot commercialize the use of embryos.
Madam President, for ethical reasons the Group of the European Radical Alliance is opposed to any form of patenting of human beings or any of their biomolecular elements.
My Group had indicated that it disagreed with the rapporteur, who did not adequately take ethical aspects into account. Yet the new common position of the Council, which has been taken up by the Committee on Legal Affairs and Citizens' Rights, substantially alters the actual text which we adopted, and the changes tend to weaken the ethics by broadening still further the field of application of patents.
We cannot condone this. Even if we weigh up the pressures, lobbies and financial issues against the advances made by the USA in this domain, biological piracy runs counter to the humanist philosophy which I hope a large number of us share in Parliament.
At a different level, the Council has also removed an ancestral practice; the privilege clause which entitles farmers to reuse the seed they produce and resell for agricultural use. Our group will support Amendment No 28, in particular, which aims to reintroduce this practice.
Moreover, according to the proposal submitted to us, it would also become possible to patent old varieties. This could have far-reaching effects. By way of example, I will cite an Indian variety of Basmati rice which has been patented by an American company. This means that it will no longer be possible to export this type of rice to the USA as previously. We do not wish to campaign on a simplistic anti-American agenda here. We only wish to do our work as politicians and, on the basis of our common values, resist the cold logic of profit for profit's sake, which unfortunately the Member States seem to be unconcerned about having imposed upon them.
Madam President, once again Parliament is tackling a common position of the Council concerning the directive on patenting of inventions derived from biotechnology.
We were unable to support the Rothley report at first reading. This was for ethical reasons. It is our conviction that human beings, animals and plants are unique creations of God and so can never, even in reconstructed, synthetic components, be called a human invention. This is regardless of the debate about how genetic knowledge is used. The directive turns genetic material into a mere resource for commercial gain. It is also questionable how far patenting will benefit patients: patents are requested for commercial not charitable purposes.
Meanwhile, we have a second common position and Parliament seems to be tired of the struggle. The economic benefits for industry seem to have completely overpowered the ethical reservations, so much so that the Committee on Legal Affairs and Citizens' Rights is not retabling a number of important amendments tabled by Parliament which were not adopted by the Council. The rapporteur recommends adopting the common position as it stands. Did we adopt these amendments for nothing? We, like a number of others, have retabled the most important amendments again. It cannot be that the rapid implementation of the directive is more important than achieving a directive which is balanced in its content.
Finally, I would like to observe that the ease with which the economic interests of this directive have dominated and the socalled naivety of the ethical objections cause me concern. The patenting of genes is not something to be taken for granted. Only with a great deal of goodwill can synthetic genes be considered to be inventions. Human dignity, respect for animals and plants within God's creation remain important issues to discuss. It is too easy to detach this so-called purely technical directive from moral and ethical considerations. Anyone who thinks that by approving the common position they will be done with these recurring ethical questions has got it wrong. The debate has only just begun and will not be made any easier by the approval of the current common position.
Madam President, some considerable time ago 1.2 million of my compatriots signed a petition to put on record their opposition to the patenting of biotechnological inventions. Against this politically explosive background, I have read this report even more carefully than usual. The observation that the Commission and the Council's common position have taken up amendments from Parliament does not stand up to close scrutiny. There has been a weakening of significant points by surreptitious means.
The Council's common position specifies in Article 5, paragraph 2 that an isolated component of the human body can be an invention that can be patented. This provision is a de facto circumvention of the ban on cloning human life forms. It is further specified that the use of human embryos for industrial and commercial purposes may not be patented. The exclusion of patentability thus does not cover the use of embryos for therapeutic and diagnostic purposes. I, however, think that all use of human embryos ought to be excluded from patentability!
The original position of the Parliament concerning the so-called "farmers' privilege' has also been weakened. The derogations envisaged are nonsense, because although farmers are permitted to use crop material for generative and vegetative reproduction, economic exploitation of the application patents is deliberately excluded from the derogations. As a result, there can be no exchange of seed material between farmers without the payment of licence fees. Small seed associations will go out of existence for economic reasons. The result will be a market cleansing. The same also applies to animal breeding. For these reasons, we reject the draft.
Madam President, I would like to thank the President for all his hard work. I have followed this proposal with interest and was a member of the original conciliation which failed.
The directive represents a delicate balance between granting a patent and respect for animal welfare and dignity of humans.
It should be noted that pharmaceuticals are a world leader in the European Union and represent a considerable amount of wealth in this Union. I have letters from trade unions in the UK who support this directive, who fear for job losses if we do not have some kind of directive. But do not be naive - the rejection of this directive will not prevent experiments in biotechnology. Research and jobs in this area would simply go elsewhere in the world and the European Union would be the loser.
I broadly support the common position although I share some of the concerns of my colleagues in relation to animal welfare and ethical control. However, some of my colleagues in this House are being less than sincere by pretending to oppose the directive because of the wording of certain ethical constraints in the proposal. The reality is that they would never be prepared to accept the proposal, whatever the wording. I think they should come clean on that.
As for the arguments as to whether or not the lobbying we have had represents patients - I believe this is a sterile debate. Which organisation have you ever come across which has had no dissent from its members? It is the overall balance of the membership's views which is important.
In conclusion, I broadly support the common position although I have some concerns with the ethical considerations.
Madam President, ladies and gentlemen, the present common position on which we shall be voting tomorrow is better than its reputation. I see no grounds for euphoria, and, in contrast to Mr Rothley, I am also of the opinion that one or two things could perhaps be even better formulated, but the text on which we shall be voting tomorrow is better than the text which a majority of the Parliament rejected in February 1995. There have been very many improvements, and I believe that the Parliament had good reasons to vote against it at that time, but now we have equally good reasons to resist calls for the rejection of the common position.
At that time, the clear exclusion of manipulation of the gene sequence was missing. The common position contains this clear exclusion of the breeding of human beings through intervention in the human gene sequence. At that time, we had a very woolly formulation on the farmers' privilege. Now we have a stronger formulation. As far as patients are concerned, I must really caution against using their support for any particular position. There are some patient associations which support the directive and there are others which oppose it. Both have good reasons. Nobody here in Parliament can claim with a clear conscience that it will have any particular effect on research into medicine X or medicine Y. Certain serious scientists argue for the one position, and other equally serious scientists argue for the other, and we should not let ourselves get carried away with polemics, as have some of our colleagues.
We should see this directive for what it is, an internal market directive and a directive dealing with economic factors and unemployment. However, we should spare no efforts in pointing out the ethically motivated limits that have been set, to which the Parliament has always attached importance. Because in contrast to what the Green Group is claiming, it is just not true that we want to create jobs through cloning, but through possible applications in the field of gene technology which are ethically undisputed in the view of the majority in this House and, I believe, the majority of European citizens as well.
However, we must formulate these ethically motivated limitations very clearly. That is why I am pleased that in the common position the Council has arrived at a very far-reaching formulation on cloning. The cloning experiment on Dolly the sheep and the publication of this experiment have caused legitimate fear amongst many people in Europe and elsewhere. The cloning of human beings is not a fantasy. Unless we remain alert, there will be cloned human beings sooner than we imagine.
That is why it is a good thing that we as the Parliament - and now the Council as well - want to set a clear limit here because what the European Commission's bio-ethics advisory body proposed was not very clear. What it said was that only the reproductive cloning of human beings should be rejected, and that would have meant that cloning experiments on embryos were to be permitted and only the creation of a cloned baby would be reprehensible. However, that is a very inconsistent approach, firstly because the right to life and human dignity apply from the very beginning, and secondly because the creation of a cloned embryo is the decisive technical step on the way to the emergence of a cloned baby.
That is why it is good that we have this formulation under which cloning is defined as the creation of human beings with the same genetic information as other human beings. As a result, our position is stronger than the cloning protocol of the Council of Europe, because in this case the term "human being' is also defined in the interinstitutional file. Any attempts to weaken this ban on cloning will be resisted by the Group of the European People's Party now and in the future.
As we only have a minute in which to speak, Madam President, I will be brief. We also regard the improved text as a step forward, if we compare it with the first reading. But it has not gone far enough yet. I think there are reasons enough to go to conciliation with the Council on a number of points. One of these points is the European Group on Ethics. Only very recently, we listened to President Santer's interpretation of this Group and I still do not understand why the European Commission wants to expand that package of duties with the addition of information technology. Let the Commission provide a good explanation as to why it cannot adopt the tabled Amendment No 11 and why it considers its own text, its own interpretation, to be so much better than that of Parliament.
Finally, Madam President, this is about animal welfare. We tabled an amendment, not only the Group of the European Liberal Democrat and Reform Party but also David Martin and 29 others, to exempt animals if it would cause them to have a physical handicap. Mr Rothley may say that is merely a couple of words but they mean something for the welfare of animals. I hope, therefore, that this House will adopt this amendment this morning.
Madam President, it cannot be denied that biotechnology can contribute to the progress of humanity in the areas of foodstuffs, the environment, health and lasting development which creates jobs and businesses.
Europe must not be left behind. In the pharmaceutical research sector, only 15 % of patents are of European origin whereas 65 % come from America.
A directive on biotechnological inventions ought to help Europe close this gap, but not at any price. Biotechnology poses new problems whose solutions demand transparency, democracy and ethics. The Confederal Group of the European United Left was of the opinion that the 1995 conciliation report sacrificed these factors on the altar of the economy and of profit, and for this reason we voted against it and helped ensure that it did not succeed.
The Commission's new proposal has drawn some lessons from this failure, but it is still not enough. Parliament has adopted 66 amendments which have been practically integrated into the Council's common position in order to clarify patenting conditions and exceptions.
As we have heard, the human body and certain plant varieties and animal species are not patentable. The "farmers' privilege' is affirmed, allowing him to use the products of his harvest for reproduction or propagation by himself on his farm. However I regret that the Council did not retain the European Parliament's amendment which aimed to protect the rights of developing countries as regards genetic inheritance.
Despite these advances, this text gives rise to legitimate fears, for there are real risks. Since 1995 these risks have been reduced by protecting the dignity and integrity of human beings and by setting boundaries. Moreover, the common position states that patent law does not replace or do away with legislation which for ethical reasons limits, prohibits or controls research and the use of its results. However the critical question remains that of the means of control of the people and their representatives over the area of developing biotechnology. Human beings will not draw benefits from biotechnology unless they have a say in the details of its development, in place of the multinationals which only see it as a new source of profit.
Madam President, the rapporteur and all those who advocate accepting the common position of the Council have recognized that the present common position contains improvements over the draft at first reading.
Mr Rothley, that is an acknowledgement of criticism, because at that time you wanted to accept the original common position. If we had followed your advice, we would not have these improvements today, and this report would be linked to your name and it would be worse than the other one. Let me make myself clear: I am in favour of a directive, but I am also in favour of it being qualitatively sensible throughout. I am rapporteur for the Committee on Agriculture and Rural Development, and the so-called "farmers' privilege' has been improved in the present common position by comparison with the first draft. However, what the Agriculture Committee wanted, and what this Parliament voted for, has not been included.
Mr Rothley, you should not give up before you cross the finishing line. Even if you are exhausted, I can keep going! We have worked together on this issue for 10 years, and that is why I am in favour of having an argument with the Council and going into the conciliation procedure with this amendment which we have once again proposed. I am fairly sure that either the Council will not even launch the conciliation procedure and will immediately accept the point, or we will get our way in the conciliation procedure. Why should we give up the opportunity of an improvement when we both support the same position on this point, because, as has been said, the draft from the Council lacks internal conviction and logic. So, Mr Rothley, please listen to the critics one more time and show a little patience, then we shall have an improved draft, and then Parliament will be in a strong position in its argument with the Council.
Madam President, many of the earlier speakers have expressed the view that the Parliament now needs to do nothing but accept the common position in its present form. It has been said that the Council has in any case accepted many of Parliament's amendments, that the directive is now much better than the earlier drafts, and in particular that it is significantly better than the draft directive from the Commission.
I would like to associate myself explicitly with these findings, but not with the conclusion which has been drawn from them. We must certainly thank our rapporteur for the significantly improved legal quality and consistency of the directive. However, the fact of the matter is that, contrary to what has been claimed, the Council has not accepted some of the amendments which were agreed with widespread support in this Parliament. And if it is conceded on all sides that the directive was much improved after its first reading in the European Parliament, we can reasonably conclude that the directive can be further improved at second reading...
if all the amendments which have not so far been accepted by the Council are re-introduced and agreed. The timing and the deadlines do not militate against the acceptance of further amendments. The Council agreed the present common position quickly, and the present amendments do not seek to make any changes to those points which were essential for the Council compromise.
We may therefore assume that the directive will come into force rapidly even if we accept further changes and come to an understanding with the Council either in a rapid conciliation procedure or perhaps even earlier.
However, I simply cannot understand why the Council did not accept Parliament's formulations on one matter, and that was the derogations for farmers. As many here know gene technology, especially in agriculture, is rejected by a large majority, particularly in Austria. Among our farmers, there have just been the first signs of a greater open-mindedness, and they can see that seed and reproductive material that have been genetically modified might be beneficial to them as well.
However, if they are now forced to recognize that this directive will make them economically dependent again because the derogations for farmers are too limited, this will do nothing to promote the acceptability of biotechnology in agriculture.
Madam President, as the last speaker from the Group of the European People's Party, I think the first thing I want to do is stress my congratulations. I think the common position will be consolidated into a directive tomorrow, and this Parliament and the Commission deserve to be congratulated. I think the verbatim report of proceedings should record the fact that Mr Vandergheist, whom I see sitting here, has worked magnificently.
But most of all I want to say that during the last few years, I have come to have great respect and admiration for the rapporteur. I have not followed this directive for the full 10 years, Mr Rothley, but ever since I arrived at this Parliament, this directive has been on the table, causing problems. Through it, I have had the chance to get to know a great lawyer and parliamentarian. It is a very self-centred thing to say, but it has been useful to me.
Madam President, this is not a "lesser evil' directive. No: this is a good text. Perhaps it is not what the expert would have produced, and no doubt there are imperfections, but it is a good text. In that sense, we must contradict the odd statement which has been made, such as that Mr Rothley wanted to accept the text at first reading. That is not true. Mr Rothley has fought very hard to arrive at the present version. A compromise is better than the text which resulted from Parliament's amendments. Those amendments reflected the agreement between the different groups but I insist that, technically, this text is better.
Allow me to give you some examples: firstly, farmer privilege. Well, Amendment No 28 is an attempt to modify Regulation No 2100/94. This is a patents directive. That has been repeated several times, and I can only endorse the words of Mr Barzanti, Mrs Mosiek-Urbahn, Mr Pompidou and Ms Oddy. This directive is a patents directive. If anybody wants to modify Regulation 2100/94 then let them do so, but you cannot make modifications through the back door, by means of the present directive.
The same is true of the piracy which has been mentioned. The TRIPs agreement, among other international texts, which binds all Member States of the European Union, establishes the three criteria for patentability: innovation, inventiveness and industrial application. Mr Pompidou reminded us of that. We cannot introduce a fourth one. It would be null and void. Obviously, if anyone obtains an element fraudulently and patents it, the Member State's substantive laws will come into play. It will be a civil or criminal offence, as appropriate, and the whole body of law and justice will be applied so that, if appropriate, the patent can even be annulled. But we cannot include in a patent law new criteria which do not exist in international agreements, just as we cannot modify substantive laws through the back door.
Madam President, the fact is, as Mr Barzanti and Mrs Mosiek-Urbahn said, there is a lot left to do. There obviously is, but not in a patents law. In a patents law, we have to keep to the matter in hand.
And I must make one last comment about what was said by my colleague Mr Casini, whom I greatly admire. It is not true that Article 6 is unlawful. Article 6 establishes, for the first time in an international text, protection for the embryo as contained in the Oviedo Convention on Bioethics, which is expected to come into effect subsequently. And that phrase, which is in fact inessential, is no major impediment because this is a question of an open list in an article preventing the patentability of anything contrary to ethics or public order.
To sum up, Madam President, St Augustine said you have to be wise to know what to change, even wiser to know what not to change, but true wisdom is knowing when you have reached an acceptable text. I think that moment is now, so I hope it will be consolidated tomorrow.
Madam President, the directive we are debating today will produce harmonized legislation on patents for biotechnological inventions within the European Union. This is essential to guarantee that the biotechnology sector in Europe is able to compete. It is this sector of all sectors which will provide many jobs in the years to come and only with good legislation will Europe be able to catch the United States and Japan up. This is a better therapy for Europe than a Treaty text on employment.
Remarkably, the Netherlands has isolated itself within Europe by being the only Member State to vote against this directive in the Council of Ministers. The Netherlands has actually passed national laws prohibiting the patenting of plants and animals, thus isolating the Dutch biotechnology sector internationally, so that it will be doomed to dwindle to a backward position.
Ladies and gentlemen, the Group of the European Liberal Democrat and Reform Party's Amendment No 9 to Article 26 does not put scientific research on genetic material already obtained at risk. Not now, nor in the future, as the directive does not come into force with retroactive effect. The amendment guarantees correct information and the free consent of donors of genetic material, independently of national provisions.
Finally, Madam President, I appeal to my colleagues to use their legislative powers to ensure good, transparent and ethically responsible legislation in Europe and not to be intimidated by the threats of the Council to reject the directive if Parliament tables amendments.
Madam President, the European Parliament is now taking a position on the whole question of human ethics: what is right and fitting from the point of view of life, and what is not. The proposal is about the patenting of natural life forms on behalf of major European companies, so that they cannot enjoy the same unethical rights that their counterparts in the USA do.
Parliament must now assess to what extent the amendments we approved last summer have been incorporated into the new draft Directive. A particular area of controversy is Amendment No 76 which we approved, but which was shot down by the Council. But it goes into every aspect of the problem: whether genetic material is capable of being patented in general, relations between the pharmaceutical industry and the developing countries, and the basic issue itself: can you rob naturally produced material of its secret by patenting it for exclusive use? It is essential that Parliament reviews the amendments. If not, this sort of patenting practice may well be compared to the kind of biological gold-digging that goes on in the nonindustrialized world. Four fifths of the world's genetic polymorphism happens in the developing countries.
I am convinced that this debate has shown, especially to Mr Rothley, Mr Pompidou and Mr Monfils, that this issue is linked to many such problems, which they have neglected to touch on in their speeches.
Madam President, Commissioner, I am afraid that I am not able to follow the rapporteur's recommendation to accept the common position, for the reason that certain minimum requirements which are all in the interest of the matter itself have not been fulfilled. The first minimum requirement relates to the fact that the freedom of the Member States to exercise their rights under international conventions is restricted by the present wording to the duties which are linked with them.
Secondly, the ethics committee which has rightly been envisaged has neither the necessary specific and comprehensive competences, nor the necessary independence. Thirdly, no account has been taken of the detailed provisions in relation to the distinction between living creatures and inanimate objects in Articles 3, 4, 5 and 9, which the churches had urged. I put the following question to those, who are in the majority, that want to accept the common position: do you really believe that you are serving biotechnology well by doing so? You can bring the debate here to an end with the vote, but in society the debate and the political and moral arguments about this issue will continue all the more vigorously.
Madam President, I do not believe for one minute that this is something that we have been discussing for ten years. The strict position is that the last time this came before the House we rejected it at third reading after the unsatisfactory conciliation. My contention is simply that we rejected the previous proposal because it did not include within it an ethical dimension. Therefore, my Amendment No 78 on the new proposal called for an ethical dimension and more particularly for the establishment of a proper ethics committee.
Can I remind the House that I asked that a committee should be set up to assess all ethical aspects of biotechnology and its utilisation in particular with regard to patents. The Commission should summit proposals for the composition and terms of reference of that committee before this directive comes into effect. That has not been done. In my view, and I speak as the author of the socialist group amendment, that is not reflected in the common position that we are asked to debate today. Accordingly, I do not accept that the proposal on the ethics committee is satisfactory and on this I would expect the Commission to give us some answers. They did not when we discussed the matter recently in Brussels.
I have already asked the new ethics committee for an opinion on terminator crops. Neither have I had an acknowledgement from the President of the existing committee, nor have I had an acknowledgement of my request from the President of the European Commission. The reason for that is quite simple. Parliamentarians currently have no access to that committee. That is something we should put right.
How are we going to achieve gender equality? Why are there so many men on that committee and why are they almost exclusively professional ethicists? What happens when a particular development in biotechnology requires an ethical consideration? Will there be the possibility of maybe calling for a moratorium in a given development? All of these questions need to be answered. None of them has yet been properly dealt with in what we have got before the House. I say this to those people in biotech wearing the yellow tee-shirts in the gallery: I am a supporter of biotechnology but I do believe that it must be firmly and properly controlled by a properly organized ethics committee.
Madam President, our rejection of the proposal in 1995 was well worth the trouble. Today we have a proposal that takes far greater consideration of animal protection, humanitarian and ethical issues. We must promote research into, and development of, methods of treating people with genetic diseases. Many are pumped with chemicals all their lives without ever finding a real solution to their suffering. We must respect our obligations to the original people. Even though it is already a part of the text, I do support the amendment clarifying informed consent. We support the "farmers' privilege' , so that the rights of farmers to sow their crops without paying royalties are not restricted.
In my view, the Santer European Group on Ethics seems a bit dubious. If it is permitted, why is a regulated ethics committee not grounded in the Treaty? Naturally, we welcome the promise of transparency, but I would rather have a right to transparency than be assured of it as a favour by the President of the Commission.
Mr President, as you can hear, we have a huge clash here between ethical and moral considerations of many religions and cultures and the ambitions of the pharmaceutical industries to secure their position in global markets. I still judge that the draft directive does not provide adequate protection for farmers either here in Europe or in developing countries.
As we know, many new plant varieties patented by biotech companies are based on traditional wisdom handed down through the generations, and now farmers are being asked to pay for these patents. We in Parliament have exercised a certain amount of power already with regard to this piece of legislation, and it would be a pity if we did not continue to exercise this power wisely. By voting for the amendments, then going to conciliation on issues such as the patenting of human embryos and provision for a proper ethics committee, as Mr White has just pointed out, we would see the advances we want in medicine and agriculture but with the various safeguards built in.
Mr President, I have great respect for the rapporteur, he knows that, and the text has been improved, but like many others I do not think it is enough. My country, the Netherlands, has resisted right through to the end on principle the right of people to patent plants and animals, while a great deal of important medical research is done in the Netherlands and biotechnology is, indeed, an important sector. It was the Group of the Party of European Socialists which tabled Amendment No 76 - I was the original rapporteur on that. The new text does not contain an amendment giving Third World countries in particular, but countries in general, the right to protect their own biodiversity. I have to say to you, Mr President, I was shocked to hear that a representative of the Commission in the Committee on Legal Affairs and Citizens' Rights expressed the view that the European Commission need not observe the Biodiversity Convention, signed by all fifteen European Union Member States, because it is not legally binding. Meanwhile, we have a declaration from the Biodiversity Convention in Vienna, where delegates from 34 countries, who are meeting at this moment in Bratislava, are opposing the absence of Amendment No 76. Thirty four countries, I will not read the list out to you but we will make sure that the Commissioner and the rapporteur also get a copy of that text.
Madam President, Commissioner, the text which has been submitted to us for debate is a new improved text, as we have heard. So I am rather surprised at the conclusions which some people are drawing from it.
In effect we have started with a new proposal from the Commission which at first reading was radically changed by Parliament. The changes relate in particular to the definition of patentable materials, where we have used the wording of the bio-ethics advisory body, and also to the exceptions to patentability for reasons of public utility where we have taken up the proposals of Mr Liese in particular. In the common position, the Commission and the Council have included all our amendments, with one exception which I will come back to later, without greatly altering their substance. So today we are discussing our own text. It was drawn up by the European Parliament.
Do we really need to improve it as some Members of this House are suggesting? The Group of the Party of European Socialists and the Committee on Legal Affairs and Citizens' Rights take the line that we should vote for the text as it stands without any amendments, and they do this for two main reasons. Firstly, in order to retain the coherence of the text, to avoid ambiguity and the one-sided declarations which spoiled the first conciliation. As you will recall, Parliament quite rightly rejected the result of this first conciliation. Today the text before us for approval is clear, honest and coherent. It is not polluted with unbalanced statements which could distort or complicate the understanding of it. We must preserve this coherence.
Secondly, we will cause yet further delay if we start a conciliation which we feel is pointless, for this text has already been pending for ten years. If it goes to conciliation, we risk reopening the Pandora's box of the debate within the Council itself. And if things go badly in the Council, we will not reach a result in the discussion before the end of this Parliament which is fast approaching. This would mean a catastrophic delay for us, blocking economic investments and, more importantly, scientific and medical research.
Madam President, I would like to say a few words here about the patient groups. Mrs Ewing said they were misrepresented. Doubtless the patients' organizations have a wide range of views on this issue, and that is as it should be. I note that the large French organizations are in favour of adopting the directive. But I would particularly like to protest at the injustice done to these associations in accusing them of being in the pay of the pharmaceutical industry, an accusation which was repeated here by Mrs Ahern. This kind of attack is not fitting in such an important debate, particularly since otherwise I note that the Commission and the Council have largely taken into consideration the concerns expressed by the authors of the present amendments.
The Committee on the Environment, Public Health and Consumer Protection again tabled its amendment on the origin of patentable materials. As Mrs van Putten well knows, this amendment poses serious problems in terms of proof before a national judge. Further, I note, and doubtless Commissioner Monti will confirm this, that the Commission has undertaken not only to respect the Rio Convention on Biodiversity, but also to present an annual report on this to enable us to review the situation.
Mr White's amendment on bioethics was taken from a different subject matter, but above all we had a formal declaration from President Santer, who gave us a number of assurances, particularly that Parliament could refer directly to the new European Group on Ethics which has been set up.
As regards the amendment on animal suffering, I would like to ask Mr Monti here if he can assure us that these two wordings are in fact effectively identical, and that the fact of having removed three months does not change anything in terms of the actual application of patentability on this point.
Finally, I would like to say to Mr Graefe zu Baringdorf that doubtless he spoke from a personal standpoint on the problems facing agriculture, but the Committee on Agriculture did not support him and has not re-tabled his amendments. He is today thus not speaking on behalf of the committee, which was unable to support him.
Madam President, for all these reasons, on behalf of the Group of the Party of European Socialists, I recommend that we vote for this text without amendment.
Madam President, ladies and gentlemen, on behalf of the Commission and myself, I wish to express my deepest gratitude and admiration for the very important work carried out by the European Parliament during the legislative procedure on this directive.
The Commission is convinced that the text on which you are now being asked to give your views is a good text, clear and of high quality, in which the specific nature of the patent rights and the legitimate concerns regarding ethics are properly balanced. This text is the result of an intense collective effort, during which the opinions and arguments of everyone, inside and outside the institutions, were openly considered and evaluated to obtain a final result which I am convinced represents something of importance for the Community.
On 16 July 1997, at first reading, the European Parliament adopted 66 amendments. The Commission included all of them, except one, because it was incompatible with current international law. And yet, at the moment of adopting the common position, with a further effort to understand the requirements expressed through this single rejected amendment and with an undoubted willingness to show openness and compromise, the Council and the Commission agreed to reconsider the essential points of Amendment No 76. I consider that to modify them, in the sense shown by some, would be neither useful nor wise. It would not be useful because it would lead to a clash with the Council, which has current international law on its side and the clarity of the present legal structure, which would be compromised by the requested modifications. It would not be wise because the distribution between the Community dimension and the national dimension, here established through careful use of the criterion of subsidiarity, would be altered in favour of the Community, but without the Community being able usefully to establish certain rules and being able to bring in any added value.
On 27 April last, during a meeting of the Committee on Legal Affairs and Citizens' Rights, I intended to give some clarification to explain why the common position of the Council could be accepted as such, thus supporting the position of the rapporteur, Mr Rothley. With the vote of 28 April, the Committee on Legal Affairs and Citizens' Rights confirmed that the common position of the Council could be accepted as it adequately included the amendments adopted by the European Parliament at first reading. I am very pleased at this decision of the committee. Now Parliament must make known its views at a sitting of the House. It is therefore up to you to confirm the approval of the text by your vote, thus opening the way to its final adoption.
I do not think it is useful to repeat in detail here, at this time, the reasons - in the opinion of the Commission - in favour of approving the text adopted as the common position. However, I think, having listened closely to this debate, that there are still four points on which it would be useful, Madam President, to confirm the position of the Commission so that you can make a decision in full knowledge of the case.
Firstly, I should mention the European Group on Ethics, Science and New Technologies, to remind you of what President Santer has already confirmed to the Parliament during his speech on 29 April, and that is that this Group is and will remain independent and will ensure total openness as regards its work. The European Parliament will be able to question it at will, based on a procedure which the Parliament itself must establish. I have always stressed fully the important role which the committee already plays and will be asked to play increasingly in this delicate matter. I am completely convinced of the substantial contribution which Parliament can make, and it is my duty to confirm this today in particular.
Secondly, concerning the embryo. It can be confirmed here that, in the opinion of the Commission, the essence of the position expressed by Parliament has been reflected in the common position, as it specifically excludes any manipulation to exploit the embryo and as these procedures in favour of the embryo are clearly stated, to protect it, and Parliament never intended to exclude this latter aspect.
Thirdly, concerning the protection of biological diversity. The Community is heavily committed, internationally and internally - the annual report is part of this - to defending this diversity and has no intention of retreating from these positions. For this reason, the case of the American patent on Basmati rice is a good example for the Commission in favour of its own consistency. Such a patent could not be issued in Europe simply because the directive would forbid it, because it is not an invention and it is a vegetable variety which is specifically excluded.
Fourth and last point: the suffering of animals. The objective to prevent, through the patent right, atrocities and acts of cruelty against animals and the legal instrument for this are present in the text because we are all in agreement on this point. Not having taken up the reference to physical harm has no particular significance: simply it seems that the concept of suffering already includes it, it is difficult to imagine physical harm which does not cause suffering. It is only for that reason that the Commission does not believe it is necessary to mention this aspect.
Madam President, Mr Rothley, ladies and gentlemen, the debate on the proposed directive within the European Parliament - and I am not saying this out of deference - has been absolutely fundamental and the text of the common position respects it fully. For all of us the experience of 1995 was a serious and important time and I believe that I can say that we all tried to draw reasons for reflection to recommence our work with tenacity, humility and calmness. I trust that the misunderstandings which existed are now overcome, because we have discussed them at length and because the text is much clearer. The part relating to the patentability of elements of human origin is valid for us all, where the common position of the Council includes the text of the European Parliament fully to the letter. The Commission is convinced that, by confirming the position of the Council, the European Parliament will reap the rewards of its important work.
Madam President, ladies and gentlemen, I conclude by thanking you for this important work and for your kind attention.
Madam President, I am speaking now to express my view that Mr Cot needs to show proper respect for his colleagues in his dealings with them: for example, he voices the suspicion that we are not capable of reading the text because it is identical with the amendments which the Parliament introduced. It is one thing to say that it is the same in substance - which one might argue about - but it is another thing to claim that the text is the same. In any case, I am not saying that you have been bought by the gene technology industry. I was not the one who started causing offence! That is the first thing.
The second thing is that the Committee on Agriculture and Rural Development cannot introduce any amendments in this procedure nor can it introduce them in the Committee on Legal Affairs and Citizens' Rights, because that can be done only by individual Members with the appropriate number of signatures, namely 29. The Committee on Agriculture and Rural Development has written a letter to the Committee on Legal Affairs and Citizens' Rights, which is not the subject of the procedure, but in order to express the fact that the position of the Parliament was not accepted in the question of "farmers' privilege' .
As rapporteur, in discussions with colleagues, I gathered these 29 signatures in the Committee on Agriculture and Rural Development and introduced them, because that is what is envisaged by the procedure. The fact that there were socialist Members on the Committee on Agriculture and Rural Development who were somewhat hesitant in adding their signatures cannot be taken to mean that overall this was not an expression of the views of the Committee on Agriculture and Rural Development, Mr Cot. I must protest if you seek to give the impression in Parliament that I might mix personal interests with the interests of the Committee on Agriculture and Rural Development! I will not put up with that, make no mistake! If you want a fight, you can have one, otherwise please take matters seriously and show respect for the dignity of your colleagues!
Madam President, I did not hear Mr Monti give an answer, in his response to Parliament, on the Commission's vision of how Europe and the European Union should implement the United Nations Convention on Biodiversity. I have already commented on this, reflecting on what was said about it in the Committee on Legal Affairs and Citizens' Rights. Is it not rather bizarre that the European Commission flies off to Rio de Janeiro with a plane full of civil servants and then takes the view that there is no real need to incorporate the Convention on Biodiversity into legislation?
Mr van Putten, I can refer in particular to Article 1, paragraph 2, of the directive where it states, "This directive shall be without prejudice to the obligations of the Member States pursuant to international agreements, and in particular the Convention on Biological Diversity and the TRIPs Agreement' . I believe that, setting aside my opinions, this is the definitive textual reference.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Second banking directive
The next item is the report (A4-0152/98) by Mr Wijsenbeek, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission's interpretative communication on freedom to provide services and the interest of the general good in the second banking directive (SEC(97)1193 - C4-0465/97).
Madam President, we must be grateful to the Commission that it has realized that not much has come of the original intention of the second banking directive to promote cross-border banking services. We must also be grateful to the Commission that it wished to consult Parliament on the document before us, even though it was not obliged to do so. Still, and you would probably have expected this from me because I follow the comings and goings of the Commission with a positive attitude but still with "Argus eyes' , I have something to say about the form, namely the communication.
No matter how desirable it would be to have more precise detail, in fact too much is still being left open because there is a statement at the end of the communication to the effect that the communication, which was drawn up in response to a judgment of the Court of Justice, can ultimately only be finally and conclusively judged by the Court of Justice. Although Parliament as an institution would be the last body to want to undermine the subjection of the effect of legislation to the judgment of the courts, those who use the law, that is the banking institutions of the Member States which wish to operate in other Member States, and in so doing wish and are able to make the internal market and competition credible, are still left in uncertainty.
I would appreciate it, therefore, if the Commissioner would like to clarify for us why they resorted to this instrument of the communication and not a new or amended directive, seeing as that would have force of law and so no longer be subject to doubt and uncertainty.
The greatest uncertainties are twofold. How can you clearly define the public interest, on the grounds of which Member States can stop a banking institution from one Member State setting itself up in another Member State? When is a service being provided to a client who does not live in the country where the bank was first established, but who is introduced by or from the head office, whether or not with the aid of electronic communications? The second question is important because it can influence a dispute at law to a large extent.
It is best for the client and cheapest, of course, if any legal procedure takes place in his own country. Looked at the other way round, it is important to the banking institution that it does not find itself in a disadvantaged position and it is better, therefore, if it can also formally have a branch in the same country as the client.
The first question, in my opinion, ought not to be asked at all, Why is it actually necessary that banking institutions be subject to a notification procedure before they set up in another Member State? Why can the doctrine of the Cassis de Dijon case not also be the underlying assumption for banks? When a bank is subject to strict supervision by the central bank in its own country, and wants to provide services elsewhere in the Union, the authorities in the other Member State should have confidence that this supervision has been exercised with care and that clients in other Member States are therefore also protected against failings in the area of solvency, liquidity and other requirements. Or is it the case that the Commission has reason to believe that banks will misuse their branches elsewhere in order to escape the requirements of their own central banks? Does the arrival of the euro, which one can assume will increase the drive among banks to expand their services throughout the Union, not also mean that the supervision of credit institutions and of their supervisory authorities, that is the national central banks, will be centralized?
You see, while the communication was intended to resolve certain questions, you could say it has raised more questions than it has answered. I hope that the Commission will look into these questions and I would like to thank all my colleagues who worked with me on this report which, in my opinion, brings a free internal market closer.
Madam President, may I remind the rapporteur of the Crédit Lyonnais bank which used its branch in the Netherlands to do things which it preferred its head office not to know about.
This report examines the regulations for credit institutions which are operating in the Member States of the European Union. The second banking directive from 1989 is required to ensure that the regulations in the different Member States are harmonized to guarantee freedom of establishment and the freedom to provide financial services. That is an important matter. The internal market in financial services will only increase with the coming of the euro and the expansion of information and communication technology.
The Commission's communication looks at two parts of the second banking directive: the notification procedure and the right of establishment. Banks have to inform the supervisory authorities of the Member States in which they are operating of any cross-border operations. It was not always clear when they had to do this. The communication clarifies a number of points in this area. I think it was too easy to say in the report that the SLIM project would render this communication superfluous. Not all Member States were represented in the SLIM group for the banking system, which means that not all Member States would want to abolish the notification procedure just like that. And I think that is how it should be. So the communication really is important as long as abolition has not been achieved.
The second part of the communication clarifies the conditions under which a Member State can appeal to the public interest in imposing restrictions on banking institutions. I agree with the view of the rapporteur that the communication could help in the event of conflicts between interested parties. The conditions for an appeal to the public interest are set out in a structured way.
I would like to comment on paragraph 8 of Mr Wijsenbeek's report, which says that the notification procedure is only for Community banking institutions in relation to banking institutions from third countries. That seems wrong to me. Banks from third countries have to apply for a licence to operate in the Union and they then come under exactly the same rules as Community banking institutions. The WTO speaks of national treatment for banks. So there is no difference in treatment between the two, perhaps just a small observation from a member of the Committee on Economic and Monetary Affairs and Industrial Policy to a lawyer.
Madam President, I would like to apologize to you, the Commissioner and the rapporteur, because I was attending the public hearing of the Committee on Economic and Monetary Affairs and Industrial Policy with members of the Executive Board of the European Central Bank. Please accept my apologies that I was unable to attend the whole debate on the report.
Madam President, the Group of the Party of European Socialists will agree with the substance of the Wijsenbeek report. I should like to comment on the institutional aspect of this problem. I do not believe that the Commission is competent to place communications on the interpretation of legal documents in the public domain.
Neither the European Parliament nor the Council - in other words, the two legislators in the European Community - expresses views before the European Court of Justice on the interpretation of a legal document which they have enacted. The Commission has still less authority to express views on the interpretation of legal documents which the European Parliament and the Council have enacted. In this area there is no competence attaching to the Commission. That is why such communications, insofar as they are intended to expound legal effects, which is indeed the intention, are unlawful.
I believe this is a profoundly political problem.
The European Union suffers from the fact that it presents a diffuse image to the public. No one knows exactly who is responsible for what. Who is accountable? That is why we must take account of such matters, I believe, we must take account of responsibilities. Moreover, the European Court of Justice confirmed this last year, when it declared such a communication from the Commission - it must have been in February - to be unlawful. That is why, Commissioner, if we are to maintain this clear responsibility, if we are to ensure that in the eyes of others the European Union has a clear profile and shape, it would be helpful for the Commission to refrain from such communications in future.
Either there is a necessity for a directive to be changed, and in that case the Commission can make a new proposal, or there is no such necessity, and in that case it should leave well alone!
Madam President, ladies and gentlemen, in order to achieve the free movement of services for everyone who wants to make use of this right, it is necessary for there to be clear, unmistakable and reliable Community rules. The second banking directive made an attempt at this but, as has been shown in practice, this objective has not been achieved. To this extent recognition should certainly be given to the fact that, with this communication, the Commission has attempted to reduce uncertainties in the interpretation of various terms.
However - and here I agree with those who have spoken before me, Mr Rothley and Mr Wijsenbeek - the chosen route of a communication may be regarded as a suitable instrument only if two conditions are fulfilled. The communication cannot and must not undermine or circumvent the democratic legislative process - clearly the codecision procedure in this case - in which the Council and the Parliament are legislators with equal rights, and it must in addition be subject to the express proviso of any further judgement by the European Court of Justice.
Given these pre-conditions, I nonetheless consider the Commission's communication to be a practically focused measure which may be extremely helpful. With the imminent start of monetary union, all the experts anticipate that there will be a significant increase in cross-border services in the banking sector, so we need clarity quickly.
In my view, the main merit is that the communication gives a systematic presentation of the extensive judgements which have already been given by the ECJ in the area of the free movement of services and the general interest clause in the second banking directive. It thus mainly serves the cause of greater transparency and greater information. I should like to deal with one concrete point, the question of the electronic counter. I believe that in this case we must await developments with great care, and any premature commitment to the application of the right of settlement or the right of service provision must be left up to further technological development.
In conclusion I should like to inform you that the Group of the European People's Party will support the rapporteur's report in its entirety. Taken as a whole, the communication will be of use to banks and also consumers.
Madam President, ladies and gentlemen, first of all I would like to express my appreciation for the report presented by the Committee on Legal Affairs and Citizens' Rights, and in particular I would like to thank the rapporteur, Mr Wijsenbeek. We are particularly satisfied by the fact that the committee is in favour of abolishing notification in the case of the provision of cross-border financial services. As is known, the abolition of Article 20 of the second banking directive was recommended by the SLIM task force for banking questions and the Commission supported the recommendation in its report to the Council.
To abolish the notification procedure, in the case of the provision of cross-border services, means recognizing that it is no longer essential to establish with accuracy in which Member State a financial service is provided, making superfluous a distinction which is increasingly difficult to operate, given that financial services are more often provided through electronic means, such as the Internet.
However, it would not be correct to state that the abolition of Article 20 and the consequent irrelevance of the place of provision of a service means that the consumer has a greater choice of place where he can seek legal redress. Legal redress and the competence of the courts, in fact, are a different problem, governed by distinct regulations.
I would also like to mention some principles of the single market for financial services which should be considered in the examination of points 4 and 8 of the report. The supervisory authorities of a host Member State are never asked to issue or refuse authorization to a foreign credit institution, either for reasons of general interest or for any other reason. One of the fundamental results of the single market for banking services is that only the supervisory authorities of the Member State of origin are able to adopt such a measure. The second banking directive, in fact, states the principle that a credit institution must request authorization from the supervisory authorities of the Member State of origin. This credit institution can therefore provide, in any other Member State, the financial services for which it has obtained authorization in its Member State of origin.
I would like to demonstrate that the Commission's communication presents a view of the jurisprudence of the Court of Justice and expresses the position of the Commission concerning these questions, therefore it does not in any way constitute a binding document. It is therefore an attempt to contribute to a clear interpretation on the part of the Commission, which is the guardian of the Treaties. On the other hand, I agree, what is this communication based on? It is based on a compilation of the relevant case law of the Court of Justice in this field. If you like, this is the added value brought by the Commission: to collate the material based on the jurisprudence of the Court of Justice, certainly not with the creation of additional pieces of legislation. We consider that this initiative is useful and essential to increase openness in banking, because we cannot honestly expect that the European citizen is informed - or that all European citizens, if we want to be more optimistic, are informed - of the most recent developments in the case law of the Court.
This is why the Commission has not followed the legislative procedure; if the Commission decides to adopt a proposal for the abolition of Article 20, the European Parliament will obviously be asked to carry out its role of codecision in full.
Finally, Madam President, two points. The question on the second banking directive and the Cassis de Dijon case is interesting. In fact, the second banking directive is no more than the pure application of the doctrine of Cassis de Dijon in the sense that it applies the principle of reciprocal recognition, but the idea of having notification within the terms of free provision of services was to have reciprocal information for the supervisory authorities in the respective Member States.
However, in the light of new technological developments, such as the Internet, this request for notification, when financial services are offered in another Member State, seems to be slightly dated. This is why the Commission will propose the abolition of this need for notification.
Finally, my last point, with reference to the specific request of the rapporteur, Mr Wijsenbeek, ' But why? Would it not be more logical to modify the second banking directive rather than issue an interpretative communication?' Concepts such as "the general interest' are developing: the Member States may have very different ideas, as regards the specific aspects of the principle of the general interest; only a system of legal re-examination can guarantee respect for this principle with sufficient flexibility.
If we try to define this concept in the directive, the directive will become subject to frequent modifications. On the other hand, the legislative process is such - and no one knows this better than I - that modifications to directives take a long time. If the Commission had announced the abolition of Article 20 of the second banking directive, before being able to remedy the legal uncertainty it would have taken a few years from the beginning of the legislative procedure.
We therefore decided to clarify the situation immediately, and in this context, I can also announce that a proposal concerning the abolition of Article 20 of the second banking directive will be examined shortly by the Banking Advisory Committee.
Many thanks, Commissioner Monti.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 7.45 p.m.)